This case is substantially identical with No. 6510, ante, p. 367, 283 P. 769; the difference between the two being that the present case is to recover money alleged to have been illegally collected when the first installment of the 1926 taxes was paid, whereas case No. 6510 is to recover the money *Page 377 
alleged to have been illegally collected when the second installment was paid.
Upon the authority of the opinion in case No. 6510, FultonOil Co. v. Toole County, ante, p. 367, 283 P. 769, the judgment is affirmed.